Citation Nr: 1734994	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-55 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and substance abuse disorder.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of a kidney condition.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 2006 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, during the pendency of the present appeal, the Veteran properly appointed Stacey Clark, attorney-at-law, as his representative.  In a May 2016 letter, Ms. Clark withdrew from this representation appointment.  The Board finds that Ms. Clark properly revoked the representation appointment.  See 38 C.F.R. 
§ 14.631(c).  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board finds that he wishes to represent himself in this appeal.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a kidney disability, claimed as secondary to service-connected PTSD with substance abuse, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. With resolution of any doubt in the Veteran's favor, his PTSD is related to his military service in Afghanistan, and his substance abuse disorder, currently in remission, is secondary to his PTSD.

2. The Veteran's claimed in-service stressors are consistent with the places, types, and circumstances of his service.  Furthermore, the stressors are related to the threatened death or injury of himself and others from hostile military activity and his response to that event involved a psychological state of horror and helplessness

3. The Veteran's current tinnitus manifested during service and has been continuous since service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for PTSD and secondary substance abuse disorder have been met. 38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specific to claims of PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran's currently diagnosed tinnitus is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran's PTSD and substance abuse disorder are not considered "chronic" diseases per 38 C.F.R. § 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder - Analysis

The Veteran contends that he is currently diagnosed with PTSD and substance abuse disorder that are related to service.  

As an initial matter, the Board finds that the Veteran has been diagnosed with PTSD by a VA psychiatrist.  See August 23, 2016 VA examination report.

Next, the Board finds that the Veteran's current PTSD is linked to an in-service stressor.  The August 2016 VA examiner diagnosed the Veteran with PTSD and opined that it was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that experiencing or witnessing an event or events that involve actual or threatened death or serious injury to self or others can cause PTSD.  During the VA examination, the Veteran reported several stressors, including being under mortar fire while in Afghanistan, seeing his sergeant shot, and his best friend being killed.  The VA examiner opined that these stressors were adequate to support the diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.

The only remaining issue is whether the claimed stressor is consistent with the places, types and circumstances of the Veteran's service.  The Veteran has described several stressors associated with his service in Afghanistan.  The Veteran's DD-214 reflects that the Veteran served in Afghanistan in 2009.  Review of his service treatment records shows no psychiatric complaints, treatment, and/or diagnoses.  His service personnel records show that his military occupational specialty was an automotive mechanic but do not reflect any evidence of participation in combat.  Specifically, there is no record of his ever being in a combat zone, nor is there any record of his being awarded any decorations or commendations that would indicate his participation in combat.  See VAOPGCPREC 12-99 (October 18, 1999).

Nonetheless, the Veteran has consistently provided statements that he was fearful during mortar attacks and when seeing friends killed, shot, or blown up by improvised explosive devices (IEDs).  See generally Pentecost v. Principi, 16 Vet. App. 124 (2002).  A February 2010 service treatment record indicates that the Veteran would watch locals that were detained in Afghanistan and worked alongside the Afghanistan Army.  

In May 2016, the Veteran stated that while in Afghanistan he witnessed a fellow Marine die due to an IED, cleaned out military vehicles with body parts/blood inside, picked up locals that had been blown to pieces, was constantly mortared five to eight times daily for consecutive months, witnessed a guard tower get hit by a RPG, was ambushed on patrol, witnessed his best friend get blown up by an IED, and had a mortar land 15 feet from him that did not detonate due to a malfunction.  In a separate statement that same month, the Veteran stated that he watched a sergeant get shot while in Afghanistan, watched a guard tower get hit by a RPG with his friends inside, watched his friend's truck get blown up, and was mortared on daily basis.

In his September 2016 substantive appeal, the Veteran stated that while in Afghanistan he experienced IEDs, his forward operating base (FOB) was mortared on a daily basis, and he witnessed friends losing their lives.  

Corroboration of every detail of the claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  The Board finds that these claimed stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service in Afghanistan in 2009, and the Board finds no reason to question the credibility of the Veteran's statements in that regard.  Indeed, the Board observes that the August 2016 VA examiner, a psychologist, acknowledged that the Veteran served in a hostile environment and feared for his life.  The examiner explained that witnessing or experiencing an event that involves actual or threatened death or serious injury to self or others can cause PTSD.  Even without addressing the Veteran's remaining claimed stressors, the Board finds that his in-service stressors, at least in part, are related to his fear of hostile military or terrorist activity.  Therefore, an in-service stressor has been established.

Based on the foregoing, the Board finds that the Veteran has been diagnosed with PTSD by a VA psychiatrist, the claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and consistent with the circumstances, conditions and hardships of the Veteran's service, and there is probative medical evidence of a nexus between the diagnosis of PTSD and the in-service stressor. Accordingly, the criteria to establish service connection for PTSD are met and the claim must therefore be granted.

The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contentions are that he has PTSD as a result of in-service stressful events, and that his substance abuse disorder is related to his PTSD.  The August 2016 VA examiner opined that the Veteran's substance abuse disorders, though in remission, were as likely as not a way to cope with his PTSD symptoms.  There is no evidence to the contrary.  Therefore, the Board finds that the Veteran's substance abuse disorder is etiologically related to his PTSD.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD and substance abuse disorder, is granted.

Service Connection for Tinnitus - Analysis

The Veteran contends that his current tinnitus was caused by acoustic trauma during service, initially manifested during service, and has been continuous since service.

As an initial matter, the Board finds that the Veteran has a current tinnitus disability.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the Veteran's report during the August 2016 VA examination, the Board finds that the Veteran has a current tinnitus disability.

Next, the Board finds that the Veteran was exposed to noise during service.   According to the Veteran's DD-214, his military occupational specialty was automotive mechanic.  The DD 214 also indicates that the Veteran participated in Operation Enduring Freedom from May to December 2009.

In his September 2016 Form VA 9, the Veteran stated that he was a range coach during service.  He also stated that he worked on the rifle competition team.  He never worked on any equipment nor used any pneumatic tools until joining the Marine Corps.  Accordingly, the Board finds that the Veteran was exposed to noise during service.  

With regard to etiology, the Veteran, as a layperson, is competent to report that his tinnitus began during service and has been continuous since service.  See Layno, 6 Vet. App. 465, 469.  Moreover, the Board does not doubt the credibility of his statements.  The Board notes that the Veteran's first documented report of tinnitus was in September 2010, during service.  On his separation examination report, the examiner noted the Veteran's report of ringing of both ears.

In addition, the Board finds that he has consistently reported symptoms of tinnitus since service.  In May 2013, the Veteran reported that his ears started to ring after he deployed in 2009.

The Veteran was afforded a VA examination in August 2016.  The VA examiner stated that the Veteran had noise exposure during service, including exposure to excessive noise from gunfire, explosions and trucks.  He also had occupational noise exposure, as he worked as a mechanic after service, but is an instructor now.  He gave a positive report of dizziness and nausea and reported a head injury in 2009 while in Afghanistan.   The Veteran reported that he first noticed long periods of a loud ring about three years prior.  The VA examiner opined that it was less likely than not that the Veteran's current tinnitus was caused by or a result of noise exposure.  He explained that the Veteran reported noticing the ringing about three years prior and there was no evidence of tinnitus complaints in his medical record.  The Board finds this etiology opinion to be inadequate, as it ignores the Veteran's in-service report of tinnitus, as detailed above.  Therefore, it has little to no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The Board notes that the Veteran's report during the VA examination that he first noticed long periods of a loud ring about three years prior is indicative of a worsening of his tinnitus symptoms and is not inconsistent with his other statements regarding continuity of tinnitus symptoms since service.  

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent and probative evidence supports a finding the Veteran's current tinnitus began during service and has been continuous since service.  Accordingly, service connection for tinnitus is granted.

ORDER

Service connection for PTSD and secondary substance abuse disorder is granted.

Service connection for tinnitus is granted.


REMAND

VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In December 2010, prior to his separation from active service, the Veteran was treated at the University of Virginia Health Care System for rhabdomyolysis and secondary acute kidney insufficiency.  Treatment records indicate that he received dialysis treatment.  In January 2014, the Veteran reported having right upper body nerve damage from dialysis.  That same month, the Veteran's friend, L.S., stated that the Veteran had permanent nerve damage in his right side from the waist up due to the condition he was left in after his kidneys failed and he was put on dialysis in 2010.  However, there is insufficient competent medical evidence to decide the claim. Therefore, the Veteran's residuals of a kidney condition must be evaluated by a VA examiner.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's updated VA and private treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals related to his diagnosed kidney condition during service, to include any nerve damage related to dialysis treatment.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.

The examiner is asked to address the following:

(a) List any current diagnoses related to or caused by the documented in-service kidney condition, to include any associated neurological disorders.  

(b) Then, for each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition was incurred in service or is otherwise related to service, to include whether is etiologically related to the in-service kidney condition.  See December 2010 hospital records from University of Virginia Health Care System regarding treatment for rhabdomyolysis and secondary acute kidney insufficiency.

A rationale for the opinions should be provided.

3. Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefits sought are not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


